Stec v Passport Brands, Inc. (2020 NY Slip Op 02185)





Stec v Passport Brands, Inc.


2020 NY Slip Op 02185


Decided on April 2, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 2, 2020

Renwick, J.P., Richter, Mazzarelli, Singh, JJ.


11355 152069/14

[*1]Robert Stec, Plaintiff-Appellant,
vPassport Brands, Inc., et al., Defendants-Respondents.


Stulberg & Walsh, LLP, New York (Patrick J. Walsh of counsel), for appellant.
Lazarus & Lazarus, P.C., New York (Yvette J. Sutton of counsel), for respondents.

Order, Supreme Court, New York County (Marcy Friedman, J.), entered August 22, 2018, which, to the extent appealed from, granted that portion of defendants' motion for summary judgment seeking dismissal of plaintiff's claim for unpaid wages under the Labor Law, unanimously affirmed, without costs.
Plaintiff's Labor Law § 193 claim was properly dismissed because plaintiff did not allege that defendants made deductions from his salary, and withholding of payment is not actionable under this statutory section (see Perella Weinberg Partners LLC v Kramer, 153 AD3d 443, 449-450 [1st Dept 2017]; see also Goldberg v Jacquet, 667 Fed Appx 313, 314 [2d Cir 2016]). Moreover, defendants' submissions show that plaintiff agreed to have his salary withheld during various pay periods in order to allow Passport to continue its operations in the midst of its financial troubles, establishing that his wages were not reduced in the manner prohibited by Labor Law § 193.
We have considered plaintiff's remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 2, 2020
CLERK